Citation Nr: 0302028	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for 
cephalgia with concussion syndrome.

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the right ankle. 

(The issue of entitlement to an evaluation in excess of 20 
percent for the residuals of a shell fragment wound of the 
right hip will be the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945, and from September 1950 to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In a March 2002 rating decision, the evaluation for the 
veteran's cephalgia was increased to 50 percent, and the 
evaluation for his arthritis of the right ankle was increased 
to 20 percent.  The veteran has not expressed satisfaction 
with either of these evaluations.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, these issues remain on 
appeal. 

The Board is undertaking additional development of the issue 
of entitlement to an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound of the right hip 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

The veteran's representative has raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  This 
issue has not been addressed by the RO.  The Board refers the 
issue of entitlement to a total rating based on individual 
unemployability to the RO for consideration.  


FINDINGS OF FACT

1.  The veteran's cephalgia is productive of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, without evidence of symptoms 
other than headaches. 

2.  The veteran has marked limitation of motion of the right 
ankle, without evidence of ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for cephalgia with concussion syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.124a, Codes 8100 (2002). 

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5270, 5271 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned to his 
service connected disabilities are inadequate to reflect 
their current severity.  He argues that he has headaches on a 
nearly constant basis, with severe headaches that occur about 
three times each week.  The veteran further states that he 
cannot move his right ankle from side to side.  He wears a 
brace, and the ankle becomes very painful at times.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and a 
Supplemental Statement of the Case that contain the laws and 
regulations concerning his claims, the rating code governing 
the evaluation of his disabilities, and an explanation of the 
reasons and bases for the denial of his claims, which also 
indicated what evidence was needed to prevail.  The veteran 
was mailed a letter in April 2001 which contained the 
provisions of the VCAA.  This letter further informed the 
veteran of what evidence was needed to prevail in his claim.  
It also told him what evidence would be obtained by VA, what 
evidence it was his duty to submit, and what assistance would 
be afforded him by VA in obtaining evidence.  VA has obtained 
all medical records that have been identified by the veteran, 
and has afforded him medical examinations in conjunction with 
his claim.  The veteran offered testimony in support of his 
claims at a hearing before a hearing officer.  He also 
requested a hearing before the Board, but this request was 
withdrawn.  The Board must conclude that the duties to notify 
and assist have been completed, and that the veteran was made 
aware of what evidence he should provide, and what evidence 
would be obtained by VA.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Cephalgia

The record shows that entitlement to service connection for 
cephalgia associated with post-concussion syndrome was 
established in a January 1979 rating decision.  A 10 percent 
evaluation was assigned for this disability, effective from 
June 1978.  The 10 percent evaluation remained in effect 
until the current appeal, when a March 2002 rating decision 
increased the evaluation to the current 50 percent rating.  

The evidence for consideration includes VA treatment records 
dated from 1998 to 2000.  July 1999 records state that the 
veteran experienced headaches everyday.  The veteran was seen 
again for headaches in April 2000 and September 2000.  

At the May 2001 hearing, the veteran testified that he has 
constant headache pain, which he rates as a six on a scale of 
one to ten.  The pain would increase to a ten about three 
times each week.  Noise would make his headache worse.  The 
headaches could cause his eyes to tear, but he did not 
experience nausea, loss of balance, an aura, or a roaring 
sound in his head.  See Transcript. 

The veteran's cephalgia is evaluated under the rating code 
for migraine headaches.  Migraine headaches which are very 
frequently completely prostrating with prolonged attacks 
productive of severe economic inadaptability are evaluated as 
50 percent disabling.  The 50 percent rating is the highest 
evaluation available under this rating code.  38 C.F.R. 
§ 4.124a, Code 8100.  

At this juncture, the Board notes that the veteran is 
currently in receipt of the highest evaluation available 
under the rating code for migraine headaches.  The Board has 
considered evaluating the veteran's disability under other 
rating codes such as 38 C.F.R. § 4.124a, Code 8045 which 
could possibly afford the veteran a higher evaluation, but as 
the only symptom of his disability is headaches, an 
evaluation under this rating code would not be more 
beneficial to the veteran.  There are no other appropriate 
rating codes that would allow for an evaluation in excess of 
50 percent.  Therefore, there is no schedular basis for an 
evaluation of greater than 50 percent, and an increased 
evaluation is not warranted.  38 C.F.R. § 4.124a, Code 8100.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's cephalgia by itself presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Right Ankle

The evidence shows that entitlement to service connection for 
the residuals of a fracture of the right ankle and right hand 
was established in an August 1961 rating decision.  A zero 
percent evaluation was assigned for this disability, 
effective from January 1958.  A January 1979 rating decision 
indicated that the veteran was to be evaluated separately for 
his right ankle disability, and the zero percent evaluation 
was continued.  However, a May 1979 rating decision 
recharacterized the veteran's disability to include 
degenerative arthritis of the left hip and right ankle as a 
single disability, and evaluated it as 20 percent disabling, 
effective from November 1978.  A January 2000 rating decision 
determined that the veteran's right ankle disability and left 
hip disability were to be evaluated separately, and a 10 
percent evaluation for the veteran's right ankle disability 
was assigned at this time, effective from November 1978.  The 
evaluation was increased to the current 20 percent rating in 
a March 2002 rating decision, effective from July 1998.  

The veteran's right ankle disability is evaluated under the 
rating code for traumatic arthritis.  This indicates that 
traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.

The rating code for limitation of motion of the ankle states 
that marked limitation of motion of the ankle is evaluated as 
20 percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a VA orthopedic 
examination conducted in December 2001.  The veteran wore 
corrective shoes and an ankle brace as a result of his 
disability.  He experienced daily pain, which was worse with 
walking long distances.  Past X-ray studies had revealed 
moderately severe degenerative changes of the talar dome and 
narrowing of the posterior subtalar joint.  There were no 
osteophytes, and no fractures.  On examination, the veteran 
was unable to dorsiflex or plantar flex his ankle beyond five 
degrees.  He had significant pain upon further flexion and 
dorsiflexion.  He ambulated with a mild limp and used a cane.  

The Board is unable to find that an evaluation in excess of 
20 percent is merited for the veteran's right ankle 
disability.  He is already in receipt of the highest 
evaluation available for limitation of motion of the ankle.  
See 38 C.F.R. § 4.71a, Code 5271.  The provisions of the 
rating code for ankylosis of the ankle have been considered, 
but the evidence does not show that the veteran has 
ankylosis.  38 C.F.R. § 4.71a, Code 5270.  Therefore, as the 
veteran is already in receipt of the highest evaluation that 
may be assigned under the appropriate diagnostic code, and as 
there are no other diagnostic codes that may be applicable, 
entitlement to a higher evaluation is not warranted. 

As with the veteran's service connected cephalgia, the Board 
has also considered entitlement to an increased evaluation on 
an extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
veteran's right ankle disability by itself presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
cephalgia with concussion syndrome is denied. 

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the right ankle is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

